Citation Nr: 0601781	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-02 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a deviated septum 
and turbinates.  

2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  

This appeal arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
loss of teeth, a deviated septum and turbinates, and 
sinusitis.  

The Board of Veterans' Appeals (Board) in a June 2004 
decision denied service connection for a deviated septum and 
turbinates, and sinusitis.  The issue of service connection 
for loss of teeth was remanded for additional development.  

The veteran appealed the Board decision denying service 
connection for a deviated septum and turbinates, and 
sinusitis to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  The Court in a 
September 2005 order remanded the claims to the Board to 
comply with the actions outlined in the Joint Motion of the 
parties.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Joint Motion for Remand (Motion) the parties agreed 
the claims must be remanded to afford the veteran a VA 
medical examination, to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  

The parties noted in the Motion, the veteran's service 
medical records were limited to the March 1955 Report of 
Examination and Report of Medical History.  The National 
Personnel Records Center (NPRC) informed the RO the veteran 
had fire related service and there were no additional service 
medical records on file for the veteran.  Efforts to 
reconstruct the records by obtaining morning reports or 
reports of sick call records were unsuccessful.  

The Report of Medical History filled out by the veteran at 
service separation in March 1955 has a check mark beside ear, 
nose and throat trouble, and sinusitis.  Based on the 
evidence of a history of symptoms in service, and the current 
VA medical records which include diagnosis of a deviated 
septum, the parties agreed that VA was required by 38 C.F.R. 
§ 3.159(c)(4)(2005) to afford the veteran a VA examination 
and to obtain a medical opinion.  

The claims are remanded for the following actions:

1.  The RO should request the veteran 
identify all health care providers who 
have treated him since his separation 
from the service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.

2.  VA must schedule an examination by an 
ear, nose and throat physician for the 
veteran.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  The examiner is 
asked to diagnosis any disorder or 
deviation of the septum or turbinates, 
and indicate if the clinical findings 
support a diagnosis of chronic sinusitis.  
The examiner is requested to answer the 
following questions: Is it at least as 
likely as not that the veteran's deviated 
septum and any disorder of the turbinates 
are related to any incident in service?  
Is it at least as likely as not that any 
current chronic sinusitis began in 
service?  The VA physician is asked to 
explain the reasons for any opinion 
expressed.  If the evidence of record is 
insufficient to provide a basis for 
rendering a medical opinion, the VA 
physician is asked to specifically note 
that in his report.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


